t c memo united_states tax_court frank george petitioner v commissioner of internal revenue respondent docket no filed date frank george pro_se anne w durning for respondent memorandum opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively and determined penalties under sec_6662 of dollar_figure and dollar_figure for those years respectively the issues for decision are whether petitioner had unreported income for services rendered as an osteopathic physician or as a homeopathic - - physician whether the court has jurisdiction to make that determination where the income was reported by a limited_liability_company llc that filed a petition in bankruptcy subsequent to the years in issue and whether a penalty under sec_6673 should be awarded to the united_states unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and the stipulated facts are incorporated in these findings by this reference petitioner resided in arizona at the time that he filed his petition his income_tax_liability for and was the subject of litigation in this court that was decided ina memorandum opinion of this court george v commissioner tcmemo_1999_381 in date petitioner and jimmy c chisum chisum formed arivada health enterprises trust arivada petitioner transferred his osteopathic medical practice which he formerly operated as a sole_proprietorship to arivada when it was formed the operations of arivada in and were not significantly different from the operations for and during and arivada paid the personal expenses of petitioner for his home and automobile using funds from arivada’s account in the amount of dollar_figure petitioner purchased a home on ludlow drive in scottsdale arizona petitioner purchased the home in the name of the woman with whom he was then romantically involved to avoid holding property that would be subject_to the claims of his creditors including the internal_revenue_service irs holistic osteopathic medical_care pllc homc was formed on date as a professional limited_liability_company under arizona law homc was a member-managed llc and petitioner was the manager petitioner was the sole patient care provider for homc during and during and the gross_receipts for petitioner’s medical practice were deposited into accounts in the name of homc homc filed partnership income_tax returns form_1065 u s partnership return of income for each of the years through on forms k-1 partner’s share of income credits deductions etc attached to homc’s returns for and petitioner was reported as a partner with a 10-percent ownership_interest and arivada was reported as a partner with a 90-percent ownership_interest for reasons set forth in tcmemo_1999_381 arivada is not a_trust recognized for federal_income_tax purposes the purpose for the transfer of property to the trust was tax_avoidance and q4e- money paid to the trust for petitioner’s services is taxable_income to petitioner during the irs commenced an examination of petitioner’s returns for the years in issue the revenue_agent reviewed petitioner’s returns arivada’s returns homc’s returns correspondence from petitioner to various other employees of the irs documents at the arizona corporation commission and the recorder’s office records for bank accounts and checks signed by petitioner the revenue_agent issued summonses for bank account records and analyzed them concluding that the deposits shown were similar to the amounts reported on the homc returns petitioner did not provide any documents during the examination and did not meet with the revenue_agent who had audited his account until date less than months before trial of this case petitioner filed a chapter bankruptcy petition with the u s bankruptcy court for the district of arizona on date on date the bankruptcy court lifted the stay so that litigation in petitioner’s case for and could proceed the notice_of_deficiency in this case was sent to petitioner on date petitioner’s chapter bankruptcy case was dismissed on date arivada filed a bankruptcy petition on or about date arivada’s bankruptcy case was dismissed on november - - by reason of arivada’s failure_to_file a timely list of creditors in the proper format and failure_to_file timely the schedules and statements required by the bankruptcy rules the notice_of_deficiency sent to petitioner after a detailed explanation concluded in part in this case the business operation was not altered by the formation of trust and subsequently a limited_liability partnership with the trust as partner before the business was operated as a sole_proprietor after the individual was a partner with a minimal interest the majority of the distributions were allocated to the trust partner who then distributed income to two foreign beneficiaries the taxpayer has failed to substantiate that a valid trust was created in any event the trust and partnership arrangement should be disregarded for federal_income_tax purposes because it lacks economic_substance as a result the income and expenses for the partnership are attributable to the individual partner as the partner arivada has been determined to be established primarily for tax_avoidance and determined to be a sham the income will be distributed to partner george however to protect the interest of the government an inconsistent_position will be taken and income distributed to partner arivada also due to the filing of the bankruptcy all adjustments will become nonpartnership_items and adjustments made with non-tefra tax equity fiscal responsibility act of publaw_97_248 96_stat_324 tefra procedures the statutory notice included explanations of the penalties and other adjustments that have now been conceded by respondent or not contested by petitioner -- - discussion petitioner has not pointed to any specific items of income or deductions that were not correctly determined by respondent and he has not shown that respondent’s determination is erroneous as to any fact set forth in the statutory notice except to the extent that concessions have been made the record fully supports respondent’s determination that income reported by homc or allegedly belonging to arivada is attributable to the services provided by petitioner during the years in issue and thus is taxable to him the record also supports respondent’s determination of the penalties under sec_6662 for the reasons stated in the opinion in tcmemo_1999_381 in view of petitioner’s failure to address these issues we need not repeat our discussion and resolution of the same issues addressed in the opinion in tcmemo_1999_381 petitioner has relied on a variety of procedural arguments at the time of trial petitioner filed various motions substantially identical to those filed by other taxpayers whose cases were calendared for trial at the same time see ruocco v commissioner tcmemo_2002_91 he filed a motion to continue that without any factual foundation asserted any other case in which the government prejudices are not present would not have been calendared for more than a year after the answer was filed obviously petitioner is not familiar with the current - j- state of the court’s docket cases are calendared for trial on the next calendar set after the answer is filed see rule among the motions filed on date was a motion in limine in which petitioner argued that the court lacked jurisdiction in this case because the homc was subject_to tefra proceedings under sec_6231 b attached to that motion was a copy of the order dismissing arivada’s bankruptcy petition in petitioner’s posttrial briefs filed in this case he argues that dismissal of the bankruptcy proceeding should have the same effect as if the proceeding had never occurred respondent relies on the following provision of sec_301_6231_c_-7t a temporary proced admin regs fed reg date a bankruptcy the treatment of items as partnership items with respect to a partner named as a debtor in a bankruptcy proceeding will interfere with the effective and efficient enforcement of the internal revenue laws accordingly partnership items of such a partner arising in any partnership taxable_year ending on or before the last day of the latest taxable_year of the partner with respect to which the united_states could file a claim for income_tax due in the bankruptcy proceeding shall be treated as nonpartnership_items as of the date the petition naming the partner as debtor is filed in bankruptcy the regulation was adopted under sec_6231 giving the irs the authority to determine that certain items that would otherwise be treated as partnership items may be treated as nonpartnership_items see 89_tc_198 fein v commissioner t c --- - memo relying on these authorities respondent argues that any partnership items of either petitioner or arivada with regard to homc for and were converted as of the time the bankruptcy petitions were filed in to nonpartnership_items subject_to the deficiency procedures used in this case we agree with respondent petitioner has cited neither reason nor authority for his proposition that filing of the bankruptcy petitions should be disregarded because arivada’s bankruptcy case was dismissed before the notice_of_deficiency was sent he achieved a stay in his earlier case that was lifted by the bankruptcy court so that the tax_court case could be resolved his case was dismissed after the notice_of_deficiency was sent to him we agree with respondent that petitioner’s argument lacks merit and that the notice_of_deficiency properly included what otherwise might have been regarded as partnership items thus the court has jurisdiction over those items in this case the parties prepared a stipulation as required by rule and by the standing pre-trial order served with the notice of trial in the stipulation petitioner objected on fifth_amendment grounds to facts set forth in the stipulation that were not reasonably subject_to dispute many of the documents attached to the stipulation were third-party documents such as bank records petitioner claims that the court was required to --- - conduct an in_camera investigation before rejecting his fifth_amendment claim petitioner declined to testify at trial and the court did not order him to testify because this is neither a criminal proceeding nor a contempt proceeding and no direct sanction was imposed against petitioner as a result of his refusal to testify the cases on which he relies are not in point see eg 80_f3d_389 9th cir 66_f3d_1000 9th cir 615_f2d_1235 9th cir 561_f2d_735 9th cir the documentary and testimonial evidence presented by respondent satisfied respondent’s burden to connect petitioner to the income determined in the statutory notice see johnston v commissioner tcmemo_2000_315 and cases cited therein hdhe did not present credible_evidence that would affect the burden_of_proof under sec_7491 in addition the evidence presented by respondent satisfied respondent’s burden of production with respect to the penalties see sec_7491 116_tc_438 the burden is on petitioner to prove that respondent’s determinations are erroneous he cannot avoid that burden by claiming the fifth_amendment privilege and attempting to convert the shield which it was intended to be into a sword 460_us_752 see 712_f2d_195 5th cir affg tcmemo_1983_12 696_f2d_1234 9th cir affg 76_tc_1027 680_f2d_1268 9th cir affg an unreported decision of this court 617_f2d_518 9th cir in the terms of the u s supreme court a taxpayer may not draw a conjurer’s circle around the whole matter of his tax_liability 274_us_259 the court need not rule on petitioner’s claim in the context of this case although it may have been perceived as frivolous see 289_f3d_452 7th cir affg t cc assertion of fifth_amendment privilege inconsistent with a taxpayer’s need to satisfy his burden_of_proof might lead to sanctions the purpose of petitioner’s various arguments is apparently to delay further or defeat satisfaction of his income_tax liabilities his demand for an in_camera inspection was a dilatory tactic he certainly did not want the trial judge to hear his theory about how evidence might have been used against him in a subsequent criminal proceeding presumably he would have sought a continuance so that a different judge would conduct the trial in this case in any event he sought continuance of the case and removal of the trial judge on spurious grounds see ruocco v commissioner tcmemo_2002_91 he was warned at the calendar call and he had been warned by prior cases including his own concerning his misguided arguments and that he could expect to have a penalty under sec_6673 awarded against him in his answers to interrogatories in this case petitioner asserted that documents and information needed to respond to specific questions were in the hands of chisum and john p wilde wilde he also stated that hileen lipari was responsible for the preparation of homc’s federal_income_tax return see lipari v commissioner tcmemo_2000_280 in his prior case and during the years in issue petitioner claims to have relied on chisum chisum and wilde are well known to the court for the multiple cases in which they have appeared in one form or another and they have been notably unsuccessful see eg johnston v commissioner supra quantum invs l l c v commissioner tcmemo_2000_247 n renaissance enters trust v commissioner tcmemo_2000_226 banana moon trust v commissioner tcmemo_2000_73 jeff burger prods llc v commissioner tcmemo_2000_72 bantam domestic_trust v commissioner tcmemo_2000_63 the court’s records indicate approximately cases in which petitions were filed by wilde as either an alleged trustee or as the alleged tax_matters_partner of an llc and were ultimately dismissed by reason of wilde’s failure to show his authority to proceed or for other failures -- petitioner’s filings in this case including the briefs bear all of the earmarks of style and content of documents filed by wilde petitioner is one of a group of people who pursue groundless arguments solely for the purpose of delay by their procedural gimmicks petitioner and his advisers seek to create a circular dilemma for respondent they institute tefra proceedings that are duly dismissed and then they assert the absence of a thfra proceeding in an attempt to block the individual deficiency case the inevitable conclusion is that the proceedings are maintained for delay petitioner and those with whom he is associated obviously intend to clutter the court’s docket with nonmeritorious cases so that the scheduling of trials and resolution of cases will be impeded such conditions were among those that led congress in to increase the amount of the penalty under sec_6673 from dollar_figure to dollar_figure see h rept to accompany the omnibus budget reconciliation act of publaw_101_239 103_stat_2106 penalties have been awarded in comparable cases see ward v commissioner tcmemo_2002_147 ruocco v commissioner supra lipari v commissioner supra in this case we conclude that a penalty under sec_6673 is appropriate in the amount of dollar_figure to reflect the effect of respondent’s concessions decision will be entered under rule
